                                            Case 4:20-cv-02159-HSG Document 32 Filed 09/03/20 Page 1 of 3



                                     1   RONALD J. COOK, ESQ./SBN 121398
                                         WILLOUGHBY, STUART, BENING & COOK
                                     2   50 W. San Fernando Street, Suite 400
                                         San Jose, California 95113
                                     3   Telephone:     (408) 289-1972
                                         Facsimile:     (408) 295-6375
                                     4   E-mail:        ron@wsbclawyers.com

                                     5   Attorneys for Plaintiffs
                                         JEFFREY BANKER and LORI BAKER
                                     6

                                     7

                                     8                              IN THE UNITED STATES DISTRICT COURT
                                     9                                NORTHERN DISTRICT OF CALIFORNIA
WILLOUGHBY, STUART, BENING & COOK




                                    10
                                         JEFFREY BANKER, an individual and LORI                    Case No. 20-CV-02159-HSG
                                    11   BAKER, an individual,
                                                         Plaintiffs,                              STIPULATION FOR DISMISSAL AND
                                    12        v.                                                  ORDER
                                    13   STATE FARM FIRE & CASUALTY
                                         COMPANY,
                                    14                Defendant.
                                    15                   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

                                    16   RECORD:

                                    17            IT IS HEREBY STIPULATED by and between the Plaintiffs, JEFFREY BANKER

                                    18   and LORI BAKER and Defendant STATE FARM FIRE & CASUALTY COMPANY, by and

                                    19   through their respective attorneys of record, that the above-captioned action shall be, and hereby

                                    20   is, dismissed as to all parties and claims, pursuant to Federal Rule of Civil Procedure

                                    21   41(a)(1)(A)(ii). Each party shall bear its own fees and costs.

                                    22            All signatories to this Stipulation, and all parties on whose behalf the filing is submitted,

                                    23   concur with the Stipulation’s content and have authorized its filing.

                                    24

                                    25   Dated: September 2, 2020                WILLOUGHBY, STUART, BENING & COOK
                                    26
                                                                                 By:_V5RQDOG-&RRN_______________
                                    27                                              RONALD J. COOK
                                                                                    Attorneys for Plaintiffs
                                    28                                              JEFF BANKER and LORI BAKER
                                         2947.13560C                                        -1-

                                                                             STIPULATION TO DISMISS AND ORDER
                                                                                     4:20-CV-02159-HSG
                                            Case 4:20-cv-02159-HSG Document 32 Filed 09/03/20 Page 2 of 3



                                     1

                                     2   Dated: September 2, 2020      ROPERS MAJESKI
                                     3
                                                                         /s/Todd A. Roberts
                                                                       By:_________________________
                                     4                                    TODD A. ROBERTS
                                                                          Attorneys for Defendant
                                     5                                    STATE FARM FIRE & CASUALTY COMPANY
                                     6

                                     7

                                     8

                                     9
WILLOUGHBY, STUART, BENING & COOK




                                    10

                                    11

                                    12

                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                         2947.13560C                              -2-

                                                                    STIPULATION TO DISMISS AND ORDER
                                                                            4:20-CV-02159-HSG
                                            Case 4:20-cv-02159-HSG Document 32 Filed 09/03/20 Page 3 of 3



                                     1

                                     2                                                  ORDER
                                     3            IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for Dismissal, and

                                     4   Federal Rules of Civil Procedure 41(a)(1)(A)(ii), this action shall be, and hereby is, dismissed in
                                     5   its entirety as to all claims and parties. Each party shall bear its own attorney’s fees and costs.
                                     6   Dated: 9/3/2020                       _________________________________________
                                                                                           United States District Judge
                                     7

                                     8

                                     9
WILLOUGHBY, STUART, BENING & COOK




                                    10

                                    11

                                    12

                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                         2947.13560C                                      -3-

                                                                            STIPULATION TO DISMISS AND ORDER
                                                                                    4:20-CV-02159-HSG
